DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6, 14-17, 19-23 and 25 have been amended.  
Claims 5, 7-13, 18 and 24 have been cancelled. 
Claims 1-4, 6, 14-17, 19-23 and 25 are currently pending. 
The objection to claims 4, 17 and 23 has been withdrawn in view of applicant’s amendments and remarks (remarks on pg. 9).  
The rejection to claims 1-6 and 14-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in view of applicant’s amendments and remarks (remarks on pgs. 9-10).    
Information Disclosure Statement (IDS)
The information disclosure statement (IDS) filed on 11/23/2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments filed 12/04/2020 have been fully considered but are moot in view of the new ground(s) of rejection. 
Claim Objections 
Claims 2, 4, 6, 15, 17, 19, 21-23 and 25 are objected to because of the following informalities: 

Claim 6 recites “wherein the pattern information indicates whether a downlink data…”.  For clarity purposes, it is suggested to recite as “wherein the pattern information further indicates whether a downlink data”.  Similar objection applies to claims 19 and 25.
Claim 22 recites “the first information”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to define “a first information” earlier in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 14, 16, 17, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al. (US 2014/0293914 A1, hereinafter “Maattanen”) in view of Prasad et al. (US 2016/0094321 A1, with at least provisional application No. 62/056095, hereinafter “Prasad”).
 As to claim 1: 
(see [0110]-[0113]; [0124]-[0129] method performed by a secondary eNB), the method comprising: 
transmitting, to a second base station, control information including at least on(“The secondary eNBs transmit the relevant scheduling decision-affecting information (e.g. both the muted and non-muted CQI, and potentially additionally ABS pattern, DL/UL traffic pattern, load information) of their users to the primary eNB”; [0110] “A secondary eNB sends the CQI information/scheduling metrics to the primary eNB”; [0124]; see also Fig. 1 [0138]; [0141]; Note: secondary eNB = first base station, primary eNB = second base station, CQI information/scheduling metric/CSI feedback of its user(s) = control information including at least one CSI report of at least one terminal served by the first base station); and 
receiving, from the second base station, pattern information for the first base station (“4. After this joint scheduling in the primary eNB, the primary eNB forwards the outcome of the scheduling to the secondary eNBs. This scheduling outcome can be for example muting patterns for the participating eNBs which can be time domain muting patterns or frequency domain (per PRB/subband) muting patterns; in general, the scheduling outcome may be of any type as far as the secondary eNBs may derive the intended scheduling (jointly optimum scheduling) from it. For example, the scheduling outcome may comprise RNTPs for the primary and secondary eNBs but is not limited to RNTPs. 5. After receiving the outcome of the joint scheduling, the secondary eNBs (may) perform their own localized scheduling decisions according to the scheduling information received from the primary eNB (e.g. muting patterns based on the joint scheduling outcome)”; [0112]-[0113]; [0107]; see also [0126]-[0128] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information for the first base station, primary eNB = second base station, secondary eNB = first base station), the pattern information being generated based on the at least one CSI report (“3. The primary eNB receives the scheduling decision-affecting information of secondary eNBs and uses the information to make a jointly optimum scheduling for muting assumptions without iterations. 4. After this joint scheduling in the primary eNB, the primary eNB forwards the outcome of the scheduling to the secondary eNBs”; [0111]-[0112]; [0107]; see also [0125]-[0128] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information, scheduling decision information received by the primary eNB includes CQI/CSI = CSI report), and               
wherein the pattern information that indicates whether a resource constraint is utilized on each of transmission resources (“If the Relative Narrowband Tx Power (RNTP) IE is received in the LOAD INFORMATION message, it indicates, per PRB, whether downlink transmission power is lower than the value indicated by the RNTP Threshold IE. The receiving eNB may take such information into account when setting its scheduling policy and shall consider the received Relative Narrowband Tx Power (RNTP) IE value valid until reception of a new LOAD INFORMATION message carrying an update”; [0050]-[0055]; see similarly described on [0134]-[0136] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information, RNTP/muting pattern used to indicate resource constraint = whether a resource constraint is utilized on each of transmission resources).
Maattanen does not explicitly disclose wherein the at least one CSI report includes at least one identification information of the at least one terminal and at least one CSI process configuration index, and wherein the pattern information includes a bitmap. 
(“CSI Exchange: Contents One eNB can send CSI report pertaining to one or more of UEs to a neighboring eNB”; [0073]-[0074] “including a UE identifier in each CSI report”; see Table B3; [0095]; [0080] see also [0013] note: UE ID = identification information of the at least one terminal) and at least one CSI process configuration index (“the CSI exchanged among eNBs over the backhaul should include the respective CSI process configuration information, in order to convey the conditions under which the CSI was measured by the UE…conveying this configuration information is through a look-up-table. A look-up-table mapping an index to one or more distinct applied CSI process configurations can be constructed for each eNB… Such a table can be exchanged among neighbors first and from then on the configuration information can be exchanged via indices”; [0070]-[0071] see also table B3; [0013]; note: CSI process configuration information indices = CSI process configuration index), and 
wherein the pattern information includes a bitmap that indicates whether a resource constraint is utilized on each of transmission resources (“Relative Narrowband Tx Power (RNTP)…  This IE provides an indication on DL power restriction per PRB in a cell and other information needed by a neighbor eNB for interference aware scheduling”[0116]-[0117] and “Each position in the bitmap represents a nPRB value (i.e., first bit = PRB 0 and so on), for which the bit value represents RNTP (nPRB), defined in TS 36.213[11]. Value 0 indicates “Tx not exceeding RNTP threshold”. Value 1 indicates “no promise on the Tx power is given”.  This IE is used to indicate DL power restriction per PRB for the first subframe.  In case the DL power restriction is static, the indicated DL power restriction is maintained over the subsequent subframes”; see Table B8; Note: 9.2.19 Relative Narrowband Tx Power (RNTP)= pattern information, PRB(s)=transmission resource(s), restriction per PRB/ whether it’s 1 or 0 = whether resource constraint is utilized).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s CSI report and bitmap into Maattanen’s system/method as it would allow the at least one CSI report to include at least one identification information of the at least one terminal and at least one CSI process configuration index, and the pattern information to include a bitmap that indicates whether a resource constraint is utilized on each of transmission resources.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
As to claim 3: 
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Maattanen further discloses wherein the control information further includes at least one channel quality indicator (CQI), and at least one rank indicator (RI) (“feedback may consist of the scheduler metric, CSI feedback in the form of CQI/PMI/RI and/or other feedback quantities characterizing the UEs”; [0138] see also Fig.1 [0138]; [0110]; [0124]).  Prasad further discloses wherein the control information further includes at least one reference signal received power (RSRP) (“transmitting, to the first base station, a user equipment (UE) identification (ID) for a UE in a reference signal received power (RSRP) report, wherein the first base station uses the UE ID to link the RSRP report with another measurement result for the UE”; [0023]; [0025]; [0150]), at least one channel quality indicator (CQI), and at least one rank indicator (RI) (“transmit to a first base station, for a given user equipment (UE) identification (ID) and a given channel state information (CSI) process, a plurality of CSI reports each of which comprises an RI and a CQI”; [0013]; see also table B3; [0074]-[0076]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s teaching into the system/method as it would allow the control information to further include at least one reference signal received power (RSRP), at least one channel quality indicator (CQI), and at least one rank indicator (RI).  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
As to claim 4: 
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Maattanen further discloses wherein the at least one CSI report includes one or more CSI for each of the terminals (“The secondary eNBs transmit the relevant scheduling decision-affecting information (e.g. both the muted and non-muted CQI, and potentially additionally ABS pattern, DL/UL traffic pattern, load information) of their users to the primary eNB”; [0110] “A secondary eNB sends the CQI information/scheduling metrics to the primary eNB”; [0124]; see also Fig. 1 [0138]; [0141]; Note: secondary eNB = first base station, primary eNB = second base station, CQI information/scheduling metric/CSI feedback of its user(s) = control information including at least one CSI report of at least one terminal served by the first base station).    
As to claim 14:   
(see [0110]-[0113]; [0124]-[0129] note: secondary eNB = first base station), the first base station comprising: 
a transceiver (“the apparatus to perform providing (S310),”see Figs. 8; [0156] “indicator received from the first user device”; [0157]-[0158] the examiner interprets the secondary eNB providing/receiving (i.e., transmitting/receiving) using a transceiver/antenna); and
at least one processor coupled to the transceiver  (processor 310 used for transmitting/receiving; see Figs. 8; [0155]-[0158]) and configured to: 
transmit, to a second base station, control information including at least one channel state information (CSI) report of at least oneAttorney Docket No: 1235-1113 PCT US (SP15357-PCT/US) terminal served by the first base station (“The secondary eNBs transmit the relevant scheduling decision-affecting information (e.g. both the muted and non-muted CQI, and potentially additionally ABS pattern, DL/UL traffic pattern, load information) of their users to the primary eNB”; [0110] “A secondary eNB sends the CQI information/scheduling metrics to the primary eNB”; [0124]; see also Fig. 1 [0138]; [0141]; Note: secondary eNB = first base station, primary eNB = second base station, CQI information/scheduling metric/CSI feedback of its user(s) = control information including at least one CSI report of at least one terminal served by the first base station), and 
receive, from the second base station, pattern information for the first base station (“4. After this joint scheduling in the primary eNB, the primary eNB forwards the outcome of the scheduling to the secondary eNBs. This scheduling outcome can be for example muting patterns for the participating eNBs which can be time domain muting patterns or frequency domain (per PRB/subband) muting patterns; in general, the scheduling outcome may be of any type as far as the secondary eNBs may derive the intended scheduling (jointly optimum scheduling) from it. For example, the scheduling outcome may comprise RNTPs for the primary and secondary eNBs but is not limited to RNTPs. 5. After receiving the outcome of the joint scheduling, the secondary eNBs (may) perform their own localized scheduling decisions according to the scheduling information received from the primary eNB (e.g. muting patterns based on the joint scheduling outcome)”; [0112]-[0113]; [0107]; see also [0126]-[0128] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information for the first base station, primary eNB = second base station, secondary eNB = first base station), the pattern information being generated based on the at least one CSI report (“3. The primary eNB receives the scheduling decision-affecting information of secondary eNBs and uses the information to make a jointly optimum scheduling for muting assumptions without iterations. 4. After this joint scheduling in the primary eNB, the primary eNB forwards the outcome of the scheduling to the secondary eNBs”; [0111]-[0112]; [0107]; see also [0125]-[0128] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information, scheduling decision information received by the primary eNB includes CQI/CSI = CSI report), and 
wherein the pattern information that indicates whether a resource constraint is utilized on each of transmission resources (“If the Relative Narrowband Tx Power (RNTP) IE is received in the LOAD INFORMATION message, it indicates, per PRB, whether downlink transmission power is lower than the value indicated by the RNTP Threshold IE. The receiving eNB may take such information into account when setting its scheduling policy and shall consider the received Relative Narrowband Tx Power (RNTP) IE value valid until reception of a new LOAD INFORMATION message carrying an update”; [0050]-[0055]; see similarly described on [0134]-[0136] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information, RNTP/muting pattern used to indicate PRB/resource constraint to take into account when scheduling = whether a resource constraint is utilized on each of transmission resources).  
	Maattanen does not explicitly disclose wherein the at least one CSI report includes at least one identification information of the at least one terminal and at least one CSI process configuration index, and wherein the pattern information includes a bitmap. 
	However, Prasad discloses wherein the at least one CSI report includes at least one identification information of the at least one terminal (“CSI Exchange: Contents One eNB can send CSI report pertaining to one or more of UEs to a neighboring eNB”; [0073]-[0074] “including a UE identifier in each CSI report”; see Table B3; [0095]; [0080] see also [0013] note: UE ID = identification information of the at least one terminal) and at least one CSI process configuration index (“the CSI exchanged among eNBs over the backhaul should include the respective CSI process configuration information, in order to convey the conditions under which the CSI was measured by the UE…conveying this configuration information is through a look-up-table. A look-up-table mapping an index to one or more distinct applied CSI process configurations can be constructed for each eNB… Such a table can be exchanged among neighbors first and from then on the configuration information can be exchanged via indices”; [0070]-[0071] see also table B3; [0013]; note: CSI process configuration information indices = CSI process configuration index), and 
wherein the pattern information includes a bitmap that indicates whether a resource constraint is utilized on each of transmission resources (“Relative Narrowband Tx Power (RNTP)…  This IE provides an indication on DL power restriction per PRB in a cell and other information needed by a neighbor eNB for interference aware scheduling”[0116]-[0117] and “Each position in the bitmap represents a nPRB value (i.e., first bit = PRB 0 and so on), for which the bit value represents RNTP (nPRB), defined in TS 36.213[11]. Value 0 indicates “Tx not exceeding RNTP threshold”. Value 1 indicates “no promise on the Tx power is given”.  This IE is used to indicate DL power restriction per PRB for the first subframe.  In case the DL power restriction is static, the indicated DL power restriction is maintained over the subsequent subframes”; see Table B8; Note: 9.2.19 Relative Narrowband Tx Power (RNTP)= pattern information, PRB(s)=transmission resource(s), restriction per PRB/ whether it’s 1 or 0 = whether resource constraint is utilized).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s CSI report and bitmap into Maattanen’s system/method as it would allow the at least one CSI report to include at least one identification information of the at least one terminal and at least one CSI process configuration index, and the pattern information to include a bitmap that indicates whether a resource constraint is utilized on each of transmission resources.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
As to claim 16:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Maattanen further discloses wherein the control information further includes at least one channel quality indicator (CQI), and at least one rank indicator (RI) (“feedback may consist of the scheduler metric, CSI feedback in the form of CQI/PMI/RI and/or other feedback quantities characterizing the UEs”; [0138] see also Fig.1 [0138]; [0110]; [0124]).  Prasad further discloses wherein the control information further includes at least one reference signal received (“transmitting, to the first base station, a user equipment (UE) identification (ID) for a UE in a reference signal received power (RSRP) report, wherein the first base station uses the UE ID to link the RSRP report with another measurement result for the UE”; [0023]; [0025]; [0150]), at least one channel quality indicator (CQI), and at least one rank indicator (RI) (“transmit to a first base station, for a given user equipment (UE) identification (ID) and a given channel state information (CSI) process, a plurality of CSI reports each of which comprises an RI and a CQI”; [0013]; see also table B3; [0074]-[0076]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s teaching into the system/method as it would allow the control information to further include at least one reference signal received power (RSRP), at least one channel quality indicator (CQI), and at least one rank indicator (RI).  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
As to claim 17:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Maattanen further discloses wherein the at least one CSI report includes one or more CSI for each of the terminals (“The secondary eNBs transmit the relevant scheduling decision-affecting information (e.g. both the muted and non-muted CQI, and potentially additionally ABS pattern, DL/UL traffic pattern, load information) of their users to the primary eNB”; [0110] “A secondary eNB sends the CQI information/scheduling metrics to the primary eNB”; [0124]; see also Fig. 1 [0138]; [0141]; Note: secondary eNB = first base station, primary eNB = second base station, CQI information/scheduling metric/CSI feedback of its user(s) = control information including at least one CSI report of at least one terminal served by the first base station).    
As to claim 20:   
Maattanen discloses a second base station for controlling a resource usage of a plurality of base stations (see Abstract; [0110]-[0113]; [0124]-[0129] primary eNB = second base station), the second base station comprising:  
a transceiver (“providing (S20) the joint schedule to the secondary transmission device”; see Figs. 2; [0143] “information received from the second user device and a first scheduling decision affecting information of the second user device received from the secondary transmission device”; [0144] the examiner interprets the primary eNB providing/receiving (i.e., transmitting/receiving) using a transceiver/antenna); and 
at least one processor coupled to the transceiver and configured (processor 10 used for transmitting/receiving; see Figs. 2; [0142]-[0144]) to: 
receive, from a first base station, control information including at least one channel state information (CSI) report of at least one terminal served by the first base station (“The secondary eNBs transmit the relevant scheduling decision-affecting information (e.g. both the muted and non-muted CQI, and potentially additionally ABS pattern, DL/UL traffic pattern, load information) of their users to the primary eNB”; [0110] “A secondary eNB sends the CQI information/scheduling metrics to the primary eNB”; [0124]; see also Fig. 1 [0138]; [0141]; Note: secondary eNB = first base station, primary eNB = second base station, CQI information/scheduling metric/CSI feedback of its user(s) = control information including at least one CSI report of at least one terminal served by the first base station), and 
(“4. After this joint scheduling in the primary eNB, the primary eNB forwards the outcome of the scheduling to the secondary eNBs. This scheduling outcome can be for example muting patterns for the participating eNBs which can be time domain muting patterns or frequency domain (per PRB/subband) muting patterns; in general, the scheduling outcome may be of any type as far as the secondary eNBs may derive the intended scheduling (jointly optimum scheduling) from it. For example, the scheduling outcome may comprise RNTPs for the primary and secondary eNBs but is not limited to RNTPs. 5. After receiving the outcome of the joint scheduling, the secondary eNBs (may) perform their own localized scheduling decisions according to the scheduling information received from the primary eNB (e.g. muting patterns based on the joint scheduling outcome)”; [0112]-[0113]; [0107]; see also [0126]-[0128] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information for the first base station, primary eNB = second base station, secondary eNB = first base station), the pattern information being generated based on the at least one CSI report (“3. The primary eNB receives the scheduling decision-affecting information of secondary eNBs and uses the information to make a jointly optimum scheduling for muting assumptions without iterations. 4. After this joint scheduling in the primary eNB, the primary eNB forwards the outcome of the scheduling to the secondary eNBs”; [0111]-[0112]; [0107]; see also [0125]-[0128] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information, scheduling decision information received by the primary eNB includes CQI/CSI = CSI report), and 5Attorney Docket No: 1235-1113 PCT US (SP15357-PCT/US) 
wherein the pattern information that indicates whether a resource constraint is utilized on each of transmission resources (“If the Relative Narrowband Tx Power (RNTP) IE is received in the LOAD INFORMATION message, it indicates, per PRB, whether downlink transmission power is lower than the value indicated by the RNTP Threshold IE. The receiving eNB may take such information into account when setting its scheduling policy and shall consider the received Relative Narrowband Tx Power (RNTP) IE value valid until reception of a new LOAD INFORMATION message carrying an update”; [0050]-[0055]; see similarly described on [0134]-[0136] note: jointly optimum scheduling/outcome of the scheduling including RNTP = pattern information, RNTP/muting pattern used to indicate resource constraint = whether a resource constraint is utilized on each of transmission resources).  
 	Maattanen does not explicitly disclose wherein the at least one CSI report includes at least one identification information of the at least on terminal and at least one index for at least one CSI process configuration index, and wherein the pattern information includes a bitmap.
	However, Prasad discloses wherein the at least one CSI report includes at least one identification information of the at least on terminal (“CSI Exchange: Contents One eNB can send CSI report pertaining to one or more of UEs to a neighboring eNB”; [0073]-[0074] “including a UE identifier in each CSI report”; see Table B3; [0095]; [0080] see also [0013] note: UE ID = identification information of the at least one terminal) and at least one index for at least one CSI process configuration index (“the CSI exchanged among eNBs over the backhaul should include the respective CSI process configuration information, in order to convey the conditions under which the CSI was measured by the UE…conveying this configuration information is through a look-up-table. A look-up-table mapping an index to one or more distinct applied CSI process configurations can be constructed for each eNB… Such a table can be exchanged among neighbors first and from then on the configuration information can be exchanged via indices”; [0070]-[0071] see also table B3; [0013]; note: CSI process configuration information indices = CSI process configuration index), and 5Attorney Docket No: 1235-1113 PCT US (SP15357-PCT/US) 
(“Relative Narrowband Tx Power (RNTP)…  This IE provides an indication on DL power restriction per PRB in a cell and other information needed by a neighbor eNB for interference aware scheduling” [0116]-[0117] and “Each position in the bitmap represents a nPRB value (i.e., first bit = PRB 0 and so on), for which the bit value represents RNTP (nPRB), defined in TS 36.213[11]. Value 0 indicates “Tx not exceeding RNTP threshold”. Value 1 indicates “no promise on the Tx power is given”.  This IE is used to indicate DL power restriction per PRB for the first subframe.  In case the DL power restriction is static, the indicated DL power restriction is maintained over the subsequent subframes”; see Table B8; Note: 9.2.19 Relative Narrowband Tx Power (RNTP) = pattern information, PRB(s) =transmission resource(s), restriction per PRB/ whether it’s 1 or 0 = whether resource constraint is utilized).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s CSI report and bitmap into Maattanen’s system/method as it would allow the at least one CSI report to include at least one identification information of the at least on terminal and at least one index for at least one CSI process configuration index, and wherein the pattern information includes a bitmap that indicates whether a resource constraint is utilized on each of transmission resources.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
As to claim 22:   
(“feedback may consist of the scheduler metric, CSI feedback in the form of CQI/PMI/RI and/or other feedback quantities characterizing the UEs”; [0138] see also Fig.1 [0138]; [0110]; [0124]).  Prasad further discloses wherein the first information further includes at least one reference signal received power (RSRP) (“transmitting, to the first base station, a user equipment (UE) identification (ID) for a UE in a reference signal received power (RSRP) report, wherein the first base station uses the UE ID to link the RSRP report with another measurement result for the UE”; [0023]; [0025]; [0150]), at least one channel quality indicator (CQI), and at least one rank indicator (RI) (“transmit to a first base station, for a given user equipment (UE) identification (ID) and a given channel state information (CSI) process, a plurality of CSI reports each of which comprises an RI and a CQI”; [0013]; see also table B3; [0074]-[0076]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s teaching into the system/method as it would allow the first information to further include at least one reference signal received power (RSRP), at least one channel quality indicator (CQI), and at least one rank indicator (RI).  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
As to claim 23:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Maattanen further discloses wherein the at least one CSI report includes one or more CSI (“The secondary eNBs transmit the relevant scheduling decision-affecting information (e.g. both the muted and non-muted CQI, and potentially additionally ABS pattern, DL/UL traffic pattern, load information) of their users to the primary eNB”; [0110] “A secondary eNB sends the CQI information/scheduling metrics to the primary eNB”; [0124]; see also Fig. 1 [0138]; [0141]; Note: secondary eNB = first base station, primary eNB = second base station, CQI information/scheduling metric/CSI feedback of its user(s) = control information including at least one CSI report of at least one terminal served by the first base station).    

Claims 2, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen (US 2014/0293914 A1) in view of Prasad (US 2016/0094321 A1, with at least provisional application No. 62/056095) and further in view of Xiong et al. (US 2016/0255622 A1, hereinafter “Xiong”).
As to claim 2: 
	The combined system/method of Maattanen and Prasad discloses the invention set forth above, but does not explicitly disclose wherein the control information further includes resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations.  
	However, Xiong discloses the control information includes resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations (“exchange of signaling information in CoMP, where a first transmission point and a second transmission point provide CoMP for at least one UE. The method includes: the second transmission point determining resource usage information of the second transmission point; and the second transmission point reporting the determined resource usage information to the first transmission point”; [0010] “The resource usage information is classified into : usage of downlink physical resource blocks”; [0011] second transmission point = first base station, signaling information/ resource usage information= control information includes resource information).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resource information related to usage of resources teaching of Xiong into the combined system/method of Maattanen and Prasad as it would allow the control information to further include resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve X2 signaling and support CoMP more effectively (Xiong; Abstract; [0007]; [0081]).
As to claim 15:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above, but does not explicitly disclose wherein the control information further includes resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations.  
(“exchange of signaling information in CoMP, where a first transmission point and a second transmission point provide CoMP for at least one UE. The method includes: the second transmission point determining resource usage information of the second transmission point; and the second transmission point reporting the determined resource usage information to the first transmission point”; [0010] “The resource usage information is classified into : usage of downlink physical resource blocks”; [0011] second transmission point = first base station, signaling information/ resource usage information= control information includes resource information).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resource information related to usage of resources teaching of Xiong into the combined system/method of Maattanen and Prasad as it would allow the control information to further include resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve X2 signaling and support CoMP more effectively (Xiong; Abstract; [0007]; [0081]).
As to claim 21:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above, but does not explicitly disclose wherein the control information further includes resource 
	However, Xiong discloses the control information includes resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations (“exchange of signaling information in CoMP, where a first transmission point and a second transmission point provide CoMP for at least one UE. The method includes: the second transmission point determining resource usage information of the second transmission point; and the second transmission point reporting the determined resource usage information to the first transmission point”; [0010] “The resource usage information is classified into : usage of downlink physical resource blocks”; [0011] second transmission point = first base station, signaling information/ resource usage information= control information includes resource information).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resource information related to usage of resources teaching of Xiong into the combined system/method of Maattanen and Prasad as it would allow the control information to further include resource information related to usage of resources of the first base station by the first base station, and wherein the resource information indicates a presence or absence of downlink transmission data to the terminals for each of a plurality of transmission durations.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to improve X2 signaling and support CoMP more effectively (Xiong; Abstract; [0007]; [0081]).

Claims 6, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen (US 2014/0293914 A1) in view of Prasad (US 2016/0094321 A1, with at least provisional application No. 62/056095) and further in view of Teyeb et al. (US 2014/0073368 A1, hereinafter “Teyeb”).
As to claim 6:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Prasad further discloses wherein each of the transmission resources corresponds to a subframe in a time domain and a physical resource block (PRB) in a frequency domain (“indicate DL power restriction per PRB for the first subframe. In case the DL power restriction is static, the indicated DL power restriction is maintained over the subsequent subframes”; see table B8 [0116]-[0117]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s transmission resources into the system/method as it would allow each of the transmission resources to correspond to a subframe in a time domain and a physical resource block (PRB) in a frequency domain.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
The combined system/method of Maattanen and Prasad does not explicitly disclose wherein the pattern information indicates whether a downlink data transmission is allowed for each of the transmission resources.  
(“Based on the RNTP bitmap, the victim base station may avoid scheduling downlink transmissions to UEs (at least UEs subject to high interference, such as those at the cell edge) on certain downlink resources; namely, those on which the aggressor base station may transmit with a power higher than the RNTP threshold” [0005]-[0006] see also [0074]-[0075] note: RNTP bitmap = pattern information, downlink resources = transmission resources).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teyeb into the combined system/method of Maattanen and Prasad as it would allow the pattern information to indicate whether a downlink data transmission is allowed for each of the transmission resources.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to mitigate interference (Teyeb; [0004]; [0043]; [0074]).
As to claim 19:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Prasad further discloses wherein each of the transmission resources corresponds to a subframe in a time domain and a physical resource block (PRB) in a frequency domain (“indicate DL power restriction per PRB for the first subframe. In case the DL power restriction is static, the indicated DL power restriction is maintained over the subsequent subframes”; see table B8 [0116]-[0117]).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s transmission resources into the system/method as it would allow each of the transmission resources to correspond to a subframe in a time (Prasad; [0009]).
The combined system/method of Maattanen and Prasad does not explicitly disclose wherein the pattern information indicates whether a downlink data transmission is allowed for each of the transmission resources.  
	However, Teyeb discloses wherein the pattern information indicates whether a downlink data transmission is allowed for each of the transmission resources (“Based on the RNTP bitmap, the victim base station may avoid scheduling downlink transmissions to UEs (at least UEs subject to high interference, such as those at the cell edge) on certain downlink resources; namely, those on which the aggressor base station may transmit with a power higher than the RNTP threshold” [0005]-[0006] see also [0074]-[0075] note: RNTP bitmap = pattern information, downlink resources = transmission resources).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teyeb into the combined system/method of Maattanen and Prasad as it would allow the pattern information to indicate whether a downlink data transmission is allowed for each of the transmission resources.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to mitigate interference (Teyeb; [0004]; [0043]; [0074]).
As to claim 25:   
The combined system/method of Maattanen and Prasad discloses the invention set forth above.  Prasad further discloses wherein each of the transmission resources corresponds to a (“indicate DL power restriction per PRB for the first subframe. In case the DL power restriction is static, the indicated DL power restriction is maintained over the subsequent subframes”; see table B8 [0116]-[0117]).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad’s transmission resources into the system/method as it would allow each of the transmission resources to correspond to a subframe in a time domain and a physical resource block (PRB) in a frequency domain.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to provide efficient channel state information and relative narrowband transmit power exchanges between eNBs (Prasad; [0009]).
The combined system/method of Maattanen and Prasad does not explicitly disclose wherein the pattern information indicates whether a downlink data transmission is allowed for each of the transmission resources.  
	However, Teyeb discloses wherein the pattern information indicates whether a downlink data transmission is allowed for each of the transmission resources (“Based on the RNTP bitmap, the victim base station may avoid scheduling downlink transmissions to UEs (at least UEs subject to high interference, such as those at the cell edge) on certain downlink resources; namely, those on which the aggressor base station may transmit with a power higher than the RNTP threshold” [0005]-[0006] see also [0074]-[0075] note: RNTP bitmap = pattern information, downlink resources = transmission resources).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Teyeb into the combined (Teyeb; [0004]; [0043]; [0074]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Park et al. (US 2016/0036571 A1) discloses a similar invention of a distributed coordination architecture, where CSI/RSRP information is Xn-signaled and a scheduling decision is made.  Further, UE ID and CSI process ID is transmitted as well as the use of a bitmap (see [0371]-[0372], [0379] Tables 13-14). 
Centonza et al. (US 2015/0349908 A1) discloses a similar invention of neighboring nodes exchanging information such as CSI/RSRP in order to determine scheduling policy (see Fig. 7 elements 701-707; [0103]-[0107]) as well as the use of a UE ID (see [0020]; [0124]). 
Xiong et al. (US 2017/0155482 A1) discloses a similar invention where resource allocation between multiple cells in a distributed coordinated multipoint architecture based on the defined benefit metric information and the proposed exchange mode of benefit metric information, particularly coordinated multipoint resource allocation in a non-ideal backhaul status, thereby mitigating inter-cell interference and meanwhile guaranteeing benefits of multiple cells (see Abstract).  CSI process index and UE ID are also communicated (see [0096]-[0106]; [0125]-[0138]).   
Cheng et al. (US 2015/0092684 A1) discloses a similar invention of neighboring cells exchanging CSI/PMI reports and performing a scheduling decision (see [0087]-[0090]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476